409 F.2d 209
Gussie L. MICKEL, Appellant,v.SOUTH CAROLINA STATE EMPLOYMENT SERVICE, Appellee.
No. 12434.
United States Court of Appeals Fourth Circuit.
Argued October 31, 1968.
Decided April 11, 1969.

Dorothy Vermelle Sampson, Greenville, S. C. (Sampson & Sampson, Greenville, S. C., on brief), for appellant.
Robert G. Horine, Columbia, S. C., for appellee.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Since the hearing of the appeal the appellee has made efforts to find employment for the appellant and is pledged to continue these efforts till they prove successful. The judgment below is affirmed without prejudice.